Citation Nr: 0622786	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for status post barotraumas with vascular headaches.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from August 1987 to October 
1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision the RO granted 
service connection for headaches, described as status post 
barotraumas with vascular headaches, effective June 25, 1996.  
The RO assigned an initial disability rating of 10 percent.

In July 2001, the Board granted an increase in the initial 
rating from 10 percent to 30 percent.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court) the Board's denial of a rating higher than 30 
percent.  In January 2002, the Court granted a joint motion 
from the veteran and VA, and vacated the Board's July 2001 
decision.

The Board remanded this claim in September 2003.  After it 
was returned, the Board granted an increase in the initial 
rating to 50 percent.  The veteran appealed to the Court the 
Board's denial of a rating higher than 50 percent.  In 
February 2006, the Court granted a joint motion from the 
veteran and VA, and the portion of the Board's decision that 
denied entitlement to an evaluation in excess of 50 percent 
was remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The January 2006 joint motion noted that the veteran's claim 
had been remanded by the Board in September 2003 in order to 
afford the veteran a VA examination and to obtain an opinion 
on the nature of the veteran's disability and its effect on 
his working and earnings ability.  It was further noted that 
while the requested opinion had been provided in part, the 
examiner failed to express an opinion as to the effects the 
veteran's headaches have on his ability to work.  Therefore, 
the joint motion requested that the appeal be remanded in 
order to obtain the complete opinion requested by the 
September 2003 remand.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
neurological examination to determine the 
current severity of his status post 
barotraumas with vascular headaches.  The 
claims folder must be made available to the 
examiner for review.  All necessary studies 
and tests deemed appropriate should be 
accomplished.  The current manifestations of 
the veteran's headaches should be fully 
described by the doctor.  The doctor should 
detail the nature, frequency, and duration 
of the headaches, including frequency and 
duration of actual "prostrating" attacks.  
The doctor must also discuss what effects, 
if any, the headaches have on the veteran's 
working and earnings ability. 

2.  After the completion of the 
examination, the RO should review the 
examination report to ensure that it is 
complete, and that all portions of the 
requested opinion have been provided. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



